190 S.W.3d 557 (2006)
STATE of Missouri, Respondent,
v.
Willie C. MASON, Appellant.
No. ED 86277.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Cecily L. Daller, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Willie Mason (hereinafter, "Defendant") appeals from the trial court's judgment after a jury convicted him of one count forcible sodomy, Section 566.060 RSMo (2000), and one count of forcible rape, Section 566.030 RSMo (2000). Defendant, a persistent felony and sexual offender, was sentenced to concurrent terms of life imprisonment without the possibility of probation or parole.
Defendant raises one point on appeal. Defendant challenges the sufficiency of the evidence to sustain his conviction of forcible rape in that he claims the State failed to prove beyond a reasonable doubt that Defendant penetrated, as opposed to touched, the victim's vagina.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find sufficient evidence to sustain the forcible rape conviction. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).